Exhibit 10.7

 
SECURED PROMISSORY NOTE MODIFICATION AGREEMENT
 


 
THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is made and entered into on
June 3, 2010,  by and among BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND, LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Lender”), and BEMT SPRINGHOUSE, LLC, a Delaware limited liability company
(the “Borrower”).
 


 
W I T N E S S E T H :
 
WHEREAS, the Lender and the Borrower entered into that certain Secured
Promissory Note dated as of December 3, 2009 (the “Promissory Note’), which
Promissory Note evidenced the obligation of the Borrower to repay the loan to
the Lender in the aggregate principal amount of $3,200,000 (the “Loan”) plus
interest, fees and costs; and
 
WHEREAS, the Promissory Note matures, and all amounts owing thereunder,
including without limitation all principal and interest, became automatically
and immediately due and payable on June 3, 2010; and
 
WHEREAS, the Borrower has requested that Lender modify the Promissory Note to
extend the maturity date thereof to December 3, 2010; and
 
WHEREAS, the Lender is willing to grant such request, subject to the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Defined Terms. All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Promissory Note.


2. Amendment to Promissory Note.  The Promissory Note is hereby amended and
restated to read as follows:
 
All outstanding principal and interest shall be due and payable on December 3,
2010 (the “Due Date”).
 
3. Effectiveness. The modification provided in paragraph 3 shall be effective as
of June 3, 2010 upon the execution and delivery of this Agreement by the parties
hereto.
 
4. Reaffirmation of Transaction Documents.  All other items of the Promissory
Note shall continue to be in effect.


 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, Borrower and Lender have caused their duly authorized
officers to set their hands and seals as of the day and year first above
written.
 
Borrower:


BEMT Springhouse, LLC
a Delaware limited liability company


By:           Bluerock Enhanced Multifamily Holdings, L.P.,
 a Delaware limited partnership
Its:           Sole Member


By:           Bluerock Enhanced Multifamily Trust, Inc.,
 a Maryland corporation
Its:           General Partner




By:              /s/ R. Ramin Kamfar
Name:         R. Ramin Kamfar
Title:           CEO


Lender:


BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND, LLC
a Delaware limited liability company


By:           Bluerock Real Estate, LLC,
 a Delaware limited partnership
Its:           Manager






By:              /s/ R. Ramin Kamfar
Name:         R. Ramin Kamfar
Title:           CEO



